Citation Nr: 0711113	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an increased evaluation for scalp laceration 
scar residuals, currently evaluated as 10 percent disabling.  

Entitlement to an increased evaluation for left (major) hand 
weakness and decreased dexterity, currently evaluated as 
noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The Board remanded this case for additional development in 
July 2003 and November 2005, and the case has been returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case was most recently remanded in November 2005 in 
order to schedule thorough examinations for the issues on 
appeal.  An AMC letter dated September 16, 2006, notified the 
veteran that he would soon be scheduled for an examination 
and that he would be notified when and where to report for 
this examination.  The letter notified the veteran that 
failure to report may result in his claim being denied or him 
being paid less than he otherwise would.  The veteran was 
given a phone number to call if he could not report for the 
examination and needed to reschedule.

According to a VA Medical Center record, the veteran called 
on October 4, 2006, and stated that his employment had him 
working out of town for possibly the next year.  He also 
stated that it would be impossible for him to take off work 
and travel to the Spokane VAMC for an examination.  He was 
advised to contact the AMC when his employment situation 
changed.

In November 2006, in response to another AMC letter, the 
veteran submitted a statement reiterating that the reason he 
was unable to schedule an examination was because he had 
started a new job that took him out of the state for five 
days of the week.  He stated that he did not have the free 
time or the vacation time to report for an examination, but 
that he would be able to attend an examination after the 
first of the new year.  He submitted another statement in 
December 2006 requesting that his examination be rescheduled.  

Under 38 C.F.R. § 3.655(b), if a claimant does not appear at 
a scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

The Board believes the veteran has shown good cause for 
failing to report for an examination in October 2006.  The 
veteran called the Spokane VA Medical Center when he realized 
he would be unable to report for an examination, and his 
written follow-ups with the AMC notified VA when he may be 
able to reschedule.  Therefore, this case is remanded in 
order to afford the veteran the necessary examinations.

As stated in the November 2005 Board remand, the September 
2002 VA examination report of record is inadequate for rating 
purposes in light of the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).  While the report identifies the 
four scars on the veteran's forehead, it neither notes the 
width of these scars nor includes unretouched color 
photographs of the scars.  Moreover, the criteria for skin 
disorders was amended effective August 30, 2002.  See 38 
C.F.R. § 4.118, as amended by 67 Fed. Reg. 49590-49599 (July 
31, 2002).  Therefore, a 


remand is required to obtain an examination report that 
evaluates the veteran's disability with respect to both the 
old and the new rating criteria for disabilities of the skin.  

In addition, a new VA examination for the veteran's left 
hand/thumb is also in order.  As noted in the November 2005 
Board remand, the veteran's service-connected left hand 
disability has not been evaluated by a VA examiner under the 
revised regulations applicable to finger and hand 
disabilities.  Furthermore, the veteran's current 
noncompensable disability rating does not take into account 
the x-ray evidence of post-traumatic arthritis of the left 
thumb that, according to the October 1993 VA examination 
report, developed secondary to the veteran's in-service 
fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all treatment 
of his scalp laceration scar residuals and 
left hand disability after 1996 including 
the names and addresses of all health care 
providers. Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran for incorporation 
into the record.

2.  The veteran must be afforded a VA 
examination to determine the nature and 
severity of his service- connected scalp 
laceration scar residuals.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  Review of the claims file 
must be noted in the examination report.  
Any indicated diagnostic tests and 
studies, including unretouched color 
photographs of 


the veteran's forehead/scalp scars, must 
be accomplished.  All pertinent 
symptomatology and findings, including any 
underlying nerve damage, must be reported 
in detail.  

The examination is to take into 
consideration the criteria, both prior to 
and effective August 30, 2002, for rating 
skin disorders.  Under the old criteria, 
scars of the head, face or neck are rated 
depending on whether they can be 
characterized as slightly disfiguring; 
moderately disfiguring; severely 
disfiguring, especially if producing a 
marked and unsightly deformity of eyelids, 
lips, or auricles; or a complete or 
exceptionally repugnant deformity of one 
side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).

With regard to the new criteria, the 
examiner should describe the size of each 
of the three facial scars (length and 
width) in inches or centimeters.  For each 
scar, the examiner should report whether 
the surface contour of the scar is 
elevated or depressed on palpation and 
whether the scar is adherent to underlying 
tissue.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).

The examiner should also report whether 
the skin of the scar is hypo- or hyper- 
pigmented; whether the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.); whether the underlying soft 
tissue is missing; and whether the skin of 
the scar is indurated and inflexible.  If 
any of these abnormalities are detected, 
the examiner should report the area/size 
of the abnormality in square inches or 
square centimeters. 

The examiner should indicate whether the 
facial scars cause disfigurement with 
visible or palpable tissue loss or gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears, 
cheeks, lips).  The examiner should take 
into consideration unretouched color 
photographs when evaluating under these 
criteria.

The examiner should report whether there 
is a frequent loss of covering of skin 
over the scar, if the scar is painful on 
objective examination, and whether the 
scar limits the function of the part 
affected.   

A complete rationale should be provided 
for any opinion given. If any requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why.

3.  The veteran must also be afforded an 
examination to determine the nature and 
severity of his service-connected left 
(major) hand weakness and decreased 
dexterity.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  Review 
of the claims file must be noted in the 
examination report.  Any indicated 
diagnostic tests and studies, including x-
rays, must be accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  

In examining the left thumb the examiner 
should indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to pain, 
and state the normal range of motion.  In 
particular, the examiner 


should specifically note (in inches or 
centimeters) the length of any gap between 
the veteran's left thumb pad and left 
fingers, with his thumb attempting to 
oppose his fingers.  

The examiner should set forth the extent 
of any functional loss present in the 
veteran's left thumb/hand due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should express an opinion as to 
the impact of the veteran's left 
hand/thumb disability upon his vocational 
pursuits.  The examiner should also 
describe the level of pain experienced by 
the veteran and state whether any pain 
claimed by him is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from pain 
on motion, and the effect the service-
connected left hand/thumb disability has 
upon the veteran's daily activities.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  

Further, the examiner should offer an 
opinion as to whether, in view of the 
overall functional limitations imposed by 
the veteran's left hand/thumb disability, 
it is at least as likely as not that such 
disability is comparable to (1) favorable 
ankylosis of the thumb; (2) unfavorable 
ankylosis of the thumb; or (3) amputation 
of the thumb.  If disability comparable to 
amputation of the thumb is found, the 
examiner must indicate whether such 


amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metacarpophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.  The conclusion of the examiner 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal.  If an issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  They 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

